Exhibit 10.1

 

DISTRIBUTION AND LICENSE AGREEMENT

 

This DISTRIBUTION AND LICENSE AGREEMENT (the “Agreement”) is made and entered
into as of this 1st day of September 2016, by and between Powerfull Holdings,
Ltd., a company operating under the charter of the People’s Republic of China,
with its principal place of business located at 1209 Block A, Focal Industrial
Centre, 21 Man Lok Street, Kowloon Hong Kong ("Licensee"), and MyDx, Inc., a
Nevada Corporation, with its principal place of business located at 6335 Ferris
Square Suite B, San Diego, CA 92121 ("Licensor"). Powerfull Holdings and
Licensor are sometimes referred to herein individually as the “Party” or
collectively as the “Parties.”

 

RECITALS

 

A.WHEREAS, Licensor is a manufacturer of certain chemical sensors and analyzers
("Licensor’s Products") and a Licensor of its patented chemical analysis
technology (“Licensor’s Licenses”).    

B.WHEREAS, Licensee has the capability and resources to incorporate,
manufacture, promote, market, and sell Licensor’s Products and Licensor’s
Licenses as Licensee products.    

C.WHEREAS, The Parties intend there to be two phases of this Agreement. Further,
the Parties agree that at the completion of Phase One, as defined herein, the
Parties shall jointly review the results of the activities of Phase One and if
the results are satisfactory and the concept has been proven, the Parties will
immediately move forward with Phase Two, as defined herein, of this Agreement.
   

D.WHEREAS, The Parties intend that during the Term of this Agreement, as defined
herein, upon Phase One producing satisfactory results and proof of concept,
Licensee will, immediately and without further action by the Parties, be
appointed as an authorized dealer of Licensor Products with the exclusive right
to package and distribute them to the Licensee Application Market (as defined in
Section 1.1), and with a non-exclusive right to package and distribute them to
any other Testing Market (as defined in Section 1.2). In addition, Licensee will
have the right to incorporate Licensor Products into existing or future Licensee
designed and manufactured products. Any exclusive rights provided shall not
impede on Licensor’s ability to sell Licensor products directly to consumers in
markets included in the Licensee Applications Markets.

 



 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.DEFINITIONS.

 

Whenever the following terms appear in this Agreement they shall have the
indicated meanings.

 

  1.1 LICENSEE APPLICATION MARKET. The Licensee Application Market shall be
defined as any consumer testing application in the territory requiring the
detection of Compounds of Interest, as defined below, that may be found in food
(OrganaDx), water (AquaDx) or air (AeroDx), without limitation to type or size
or location. The current territory is the People’s Republic of China, including
but not restricted to manufacturers, distributors, consumers, and regulators in
that territory. During Phase One of the Agreement, the Licensee’s Application
Market shall remain non-exclusive to the Licensee.

 

  1.2 OTHER TESTING MARKET. Other Testing Market shall be defined as any market
in which any application may require the detection of compounds of interest by
consumers, without limitation to type, size or location.         1.3 COMPOUNDS
OF INTEREST. Compounds of Interest include pesticides and heavy metals or
volatile organic compounds any other compounds that may be mutually agreed upon,
by the Parties hereto, in writing.         1.4 LICENSOR’S PRODUCTS. The
Licensor’s Products includes the MyDx Sensor and the MyDx Analyzer, an automated
and portable electronic device and associated software and algorithms that can
be used for the simultaneous extraction, separation, detection and reporting of
compounds of interest that can be extracted from any sample and exposed to
sensors for detection and analysis.         1.5 MyDx SENSOR. The MyDx Sensor is
a proprietary, highly sensitive, disposable proprietary formulated assay that is
capable of detecting compounds of interest.         1.6 LICENSEE’S PRODUCTS.
Specifically as it relates to this Agreement, Licensee’s products include
software, hardware, sensor, and disposable products that can be used with
Licensor’s products to detect compounds of interest for the Licensee’s
Application Markets.         1.7 NET SALES PRICE. The Net Sales Price shall be
the actual sales price of the product net of taxes, freight for shipment from
Licensee, actual discounts, and returns.

 

2.TERM. Subject to the Termination provisions in Section 7, the term of this
Agreement shall consist of the following:

 

  2.1 PHASE ONE. Phase One (“Phase One”) shall commence as of the date hereof
and shall continue until the completion of the activities of the validation of
the merchantability of Licensor products to the Licensee Application markets.

 



 2 

 

 

However, should the Parties determine that the results of the activities of
Phase One were not satisfactory to both parties, this Agreement shall terminate
pursuant to Section 7.2(b). This Agreement shall not be deemed “material” for
the purpose of regulatory reporting and no disclosure of this Agreement shall be
made until the completion of Phase One.

 

  2.2 PHASE TWO. Upon the completion of Phase One and Phase One producing
satisfactory results as agreed upon by both parties, Phase Two (“Phase Two”)
shall immediately, without further action by the Parties, commence and shall
continue for an initial term of five (5) years (the “Term”). At the conclusion
of the Term of this Agreement, the Agreement shall automatically renew for
additional three (3) year term(s), unless and until either Party has given the
other Party notice of its intent not to renew for the next term. This notice
must be given at least four (4) months in advance of the termination.

 

3.APPOINTMENT. Subject to the terms and conditions of this Agreement and upon
Phase One producing satisfactory results and proof of concept, during the Term
Licensee shall be appointed the exclusive authorized dealer and distributor of
the Licensor Products for all sales to the Licensee Application Market in the
People’s Republic of China ("Exclusive Territory") pursuant to such manner
described in Section 4.2(b). In addition, Licensee shall be appointed, for the
same term, a nonexclusive authorized dealer and distributor of Licensor Products
in Other Testing Markets.   

4.CONSIDERATION.

 

  4.1 PHASE ONE. Licensee will pay Licensor a minimum of $45,000.00 as a
Licensing and Technology Transfer Fee per application (AquaDxTM, OrganaDxTM,
AeroDxTM). These fees shall be credited towards Phase Two mandatory minimum
payments. Licensee will pay within 10 business days of presentation of invoices
from Licensor.

 

  4.2 PHASE TWO.

 

  (a) PAYMENT. Licensee will pay Licensor a either a mandatory minimum payment
of $125,000 a quarter or 20% of quarterly gross sales, whichever is higher, for
all Products sold by Licensee, its sub-licensees, subcontractors or
distributors. All Phase Two payments shall be made to Hong Kong-based MyDx Asia,
Ltd., a wholly-owned subsidiary of MyDx, Inc.

 

Licensor shall issue to Licensee a total of 10,000,000 Shares of Licensor’s
common stock per the terms below. Licensor shall also issue to Licensee
incentive-based warrants should Licensee exceed the mandatory minimum royalty
payments. The payment schedule of both the common stock and warrants are as
follows:

 



 3 

 

 

Upon execution of this Agreement, 10 million shares of MyDx, Inc. common stock,
which trades under the stock symbol “MYDX” in the U.S. stock market, shall be
issued to Licensee. However, until Licensee meets its mandatory minimum royalty
payment of at least $500,000, the stock shall be held in an escrow account to be
mutually agreed upon by both Parties. Such common stock shall be cancelled in
the event of Licensee’s failure to meet its mandatory minimum royalty payment of
at least $500,000 and the termination of this Agreement.

 

Should Licensee generate a minimum of $500,000 in royalty payments in less than
the following 12 months, Licensee shall receive 500,000 warrants to purchase
Licensor’s common stock at an exercise price of $0.50 per share, exercisable for
5 years from the date of issuance.

 

Should Licensee generate a minimum of $1,000,000 in royalty payments in less
than the following 12 months, Licensee shall receive 1,000,000 warrants to
purchase Licensor’s common stock at an exercise price of $1.00 per share,
exercisable for 5 years from the date of issuance.

 

Should Licensee generate a minimum of $2,000,000 in royalty payments in less
than the following 12 months, Licensee shall receive 2,000,000 warrants to
purchase Licensor’s common stock at an exercise price of $2.00 per share,
exercisable for 5 years from the date of issuance.

 

Should Licensee generate a minimum of $5,000,000 in royalty payments in less
than the following 24 months, Licensee shall receive 5,000,000 warrants to
purchase Licensor’s common stock at an exercise price of $5.00 per share,
exercisable for 5 years from the date of issuance.

 

If Licensee fails to purchase the minimum number in any period it will have a
four (4) month period within which to cure any shortfall. Licensor shall have
the right to audit Licensee’s sales records and financial reporting every six
(6) months.

 

If Licensee does not cure any shortfall within the four (4) month cure period
referenced above, Licensor may, at its sole discretion with written notice to
Licensee, cancel Licensee’s exclusivity with respect to the Licensee Application
Market and allow Licensee to continue as a distributor on a non-exclusive basis.
In the event Licensee's distribution rights to Licensor Products are reduced to
non-exclusive under the terms of this Section 4.2(b), Licensor shall be entitled
to work with other market partners to develop, manufacture and sell Licensor
Products to the Licensee Application Market. This Agreement in no way gives
Licensor a license to use any proprietary technology owned by Licensee.

 



 4 

 

 

NON-EXCLUSIVITY. It is understood that this Agreement shall remain nonexclusive
until Licensee meets certain financial requirements. It is understood that
during the period of non-exclusivity in the Licensee Application Market,
Licensee may sub-license its right to manufacture and distribute Licensor’s
Products, subject to stringent oversight and responsibility by Licensee, and
that Licensor may also sell, authorize or permit any other party to sell, any of
Licensor’s Products to an end customer for use in the Licensee Application
Market.

 

In order to gain exclusivity, Licensee must meet its first year of royalty
payments of either a mandatory minimum payment of $125,000 a quarter or 20% of
quarterly gross sales, whichever is higher.

 

  (b) Licensor shall supply Licensee with the final and most important component
required to complete the manufacturing process of the Licensor’s Sensors through
a factory located in Guangzhou, China. Once fully manufactured and packaged, the
Licensee is responsible for the advertising, marketing, sales and distribution
of Licensor’s sensors across the Licensee’s Application Market.

 

4.3ANTI-DILUTION. At any time after the date hereof, if the Licensor shall issue
or propose to issue any additional shares of the Licensor’s common stock, or
warrants, options (excluding any options granted to employees of the Licensor in
accordance with any employee plans, now or hereinafter in effect) or other
rights or instruments of any kind convertible into or exercisable or
exchangeable for shares of common stock (the “Additional Securities”), the
Licensor shall issue to the Licensee the number of Additional Securities
necessary to maintain a Fully-Diluted Ownership Percentage (as defined below) in
the Licensor as of the date hereof. For the purpose of this Agreement, the term
“Fully-Diluted Ownership Percentage” shall mean the percentage ownership
calculated by dividing (i) the aggregate number of shares of common stock
(including any shares of common stock issuable upon exercise or conversion of
options, warrants or other securities or rights) beneficially owned (as such
term is determined in accordance with the Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) by the applicable person, howsoever
and whenever acquired, by (ii) the aggregate number of all issued and
outstanding shares of common stock of the Licensor (including any shares of
common stock which are issuable upon exercise or conversion of options, warrants
or other securities or rights within 60 days of the date on which such
calculation is being made). Notwithstanding the above, this paragraph shall not
apply to an equity financing at a price of $0.50 or higher undertaken by the
Company.

 



 5 

 

 

5. LICENSEE’S RESPONSIBILITIES.

 

  5.1 PHASE ONE. Licensor shall provide test samples and validation data for
market validation.         5.2 PHASE TWO. Subject to Phase One producing
satisfactory results, Licensee shall:

 

(a)PURCHASE, MANUFACTURE, PROMOTE AND SELL. Purchase Products from Licensor and
use its best efforts to promote and sell the corresponding Licensee Products at
prices within ten percent of Licensor's MSRP in the United States.    

(b)FACILITY AND STAFF. Maintain a business sufficient to carry out its duties
hereunder. Licensee shall also maintain a sales staff capable of demonstrating
the Products in a manner consistent with any policies or guidelines, which the
Parties may from time to time mutually, establish.    

(c)INSERVICE. Perform post-sale delivery, instruction and education to the user
in a manner that is consistent with standards or guidelines which the Parties my
from time to time establish.    

(d)ORDERS. Place all orders for Products on terms set out in this Agreement or
upon such other terms as may from time to time be mutually agreed upon by the
Parties.    

(e)RECALL OF PRODUCTS. Promptly notify Licensor in the event any Licensor
Products should be recalled or withdrawn from distribution. Any decision as to
whether or not to initiate a recall or withdrawal shall be solely that of
Licensor. Licensee shall provide Licensor with all reasonably requested
assistance in any recall or withdrawal, including, without limitation, Licensee
contacting its sub-dealers and distributors.    

(f)COMPLY WITH LAW. Comply with all applicable laws, rules and regulations in
all of its activities relating to the marketing, promotion, service, and sale of
Products, including obtaining any and all required registrations, permits,
waivers and licenses for the operation of Licensee's business and the sale of
the Products. All licenses, permits, waivers and registrations for the Licensor
Products shall be the property of Licensor and, at the option of Licensor, shall
be obtained in the name of Licensor. All licenses and registrations for the
Licensee Products shall be the property of Licensee and, at the option of
Licensee, shall be obtained in the name of Licensee.    

(g)SUB DEALERS. In its sole and absolute discretion, Licensee may sell the
Products through such sub-dealers or distributors as it may from time to time
identify and with which they enter into a business relationship.

 



 6 

 

 

(h)SUPPLY OF LICENSOR PRODUCTS. Be responsible for maintaining adequate levels
of inventory of Licensor Products in order to facilitate its own sales.    

(i)INCORPORATION OF LICENSOR SENSOR TECHNOLOGY IN LICENSEE’S PRODUCTS. Be
responsible for providing, at Licensee’s expense, engineering resources needed
to incorporate the Licensor Sensor Technology into any of Licensee’s products
and the development and manufacturing of such products.    

(j)DEFECTIVE PRODUCTS; CUSTOMER SERVICE. During the first year after commercial
introduction of the Licensor Products, arrange that all Licensor Products which
are claimed to be defective be returned to Licensor for inspection, engineering
analysis of claimed defect, and repair. Licensor will pay for the return of
these Licensor Products, with a shipping limit of no more than $1,000. Licensee
is authorized, but not required, to accept return of the Licensor Products on
behalf of Licensor from Licensee customers, in which case Licensee will promptly
forward the Licensor Products to Licensor based upon a procedure, to be
memorialized by the Parties hereto in a separate agreement, before any order for
Licensor Products is presented by Licensee to Licensor. At all times with
respect to the Licensor Products, Licensee shall be the initial point of contact
for its customers and shall provide customer support services in a manner
consistent with such standards, procedures and guidelines Licensee applies to
its own products.

 

6. LICENSOR RESPONSIBILITIES.

 

  6.1 PHASE ONE. Provide sample products and sensors to Licensee and provide
Licensee with validation data and support as needed or such other deliverables
as the Parties may from time to time agree.         6.2 PHASE TWO.

 

(a)PROVIDE LICENSOR SENSOR’S IP. Provide Licensor Sensor’s IP to manufacturer
which in turn will support Licensee in the final construction of the Sensor.    

(b)REFERRALS. Refer all inquiries for purchases of Licensor Products in the
Exclusive Territory for the Licensee Application Market to Licensee.    

(c)TECHNOLOGY TRANSFER TRAINING AND SUPPORT. Licensor shall supply all
technology transfer materials and reasonable assistance from Licensor’s
technical team, and/or other Licensor engineering personnel that Licensor may
from time to time assign as required by Licensee.

 



 7 

 

 

Licensor shall also offer such general and specialized and technical training,
materials and support as the Parties may from time to time agree. All training
and support to be provided by Licensor under this clause will be directed only
to Licensee employees. The costs and expenses incurred by Licensor employees in
the training of Licensee's representatives shall be paid by Licensor. Any costs
and expenses incurred by Licensee in said training shall be paid by Licensee.

 

(d)DELIVERY. Licensor’s manufacturing facility will use reasonable commercial
efforts to deliver accepted orders for Licensor Products on time. However, in no
event shall Licensor be responsible for any loss or damages which are claimed to
have been caused by a delay in shipping an order, strikes, labor disputes,
national back-orders, natural disasters, war, the acts of government, or any
other cause outside the reasonable control of the Parties, whether or not
Licensor may have been advised of the possibility of such loss or damages.
Licensee may elect to cancel any order for which delivery of a Product is
delayed more than ninety (90) days past it original ship date. If such delays
occur as a result of errors on the part of Licensor, both Parties shall mutually
agree on a reasonable time extension required to allow Licensee to recover
potential sales lost in the event it results in not being able to meet the
minimum volume expectations required by Licensee to maintain exclusivity.    

(e)REPAIR AND SERVICE FOR DEFECTIVE PRODUCTS. A separate agreement to be drafted
between the Parties (before moving to Phase Two) will address this clause before
any order for Licensor Products is presented by Licensee to Licensor.    

(f)WARRANTY. The Products will be warranted to the end customer for one (1) year
from date of shipment to such customer according to the terms of a Warranty to
be established by Licensor and reasonably acceptable to Licensee.    

(g)AVAILABILITY. A separate agreement to be drafted between the Parties will
address this clause before any order for Licensor Products is presented by
Licensee to Licensor.    

(h)PRODUCT MODIFICATIONS AND LABELS. Any modification to Licensor's Products
(including user interface and display characteristics), the parties will agree
to the terms of such modifications. In addition, with Licensor's prior approval,
not to be unreasonable withheld, Licensee may (a) attach labels which identify
Licensee as the dealer or distributor of the Products or (b) have Licensor
attach such labels to any Products which are sold to or by Licensee or any of
its sub-distributors. Licensee will reimburse Licensor for its reasonable costs
in attaching such labels.

 



 8 

 

 

7. TERMINATION. This Agreement may be terminated as follows:

 

  7.1 IMMEDIATE FOR CAUSE. In the event of any of the following, the
non-breaching Party may terminate this Agreement if:

 

(a)ILLEGAL OR UNETHICAL ACTS. Any employee or representative of the other Party
commits any illegal or unethical act in the course of carrying out any of its
duties under this Agreement;    

(b)INSOLVENCY. Either Party becomes insolvent or is the subject of a bankruptcy
or other insolvency proceeding;    

(c)MISREPRESENTATION. Licensee or any of its representatives makes a material
misrepresentation in seeking this appointment, in filing warranty claims or
performing any other responsibilities under this Agreement;

 

  7.2 FOR CAUSE.

 

(a)DEFAULT. Either Party may terminate this Agreement if the other Party is in
default of any representation, warranty, covenant or other obligation in this
Agreement and fails to cure such default within twenty (20) days of written
notice from the other Party specifying the nature of such default. Thereafter,
the Party giving such notice may terminate this Agreement by a separate five (5)
days notice.    

(b)DEFECTIVENESS. This Agreement shall terminate upon the mutual determination
by the Parties hereto that the Products do not pass tests for quality,
reliability, efficacy and marketability or if at the completion of Phase One,
the results were not satisfactory and the concept was not proven.

 

  7.3 EFFECT OF TERMINATION. Upon the effective date of termination or
expiration of this Agreement for any reason, the obligations and
responsibilities of the Parties one to the other contained herein shall cease;
provided, however, that the same shall not release Licensee from payments which
may be due to Licensor as a result of prior sales or prior obligations incurred,
and these shall be paid as they become due; and, provided, further, however,
that all obligations with respect to confidentiality, return of intellectual
property and other obligations which by their nature are continuing or which are
Agreement shall survive the termination or expiration of this Agreement.
Licensee may, at its option, cancel any outstanding order for purchase which has
not been shipped by the effective date of termination

 



 9 

 

 

  7.4 MANUFACTURE AND AVAILABILITY OF LICENSOR SENSORS. In the event that
Licensor’s manufacturer is unable to manufacture sufficient sensors for Licensee
to fulfill Licensee’s validly presented customer orders Licensee may manufacture
or authorize others to manufacture, at Licensee’s cost, disposable Licensor
Sensors. Licensor may also terminate production of Licensor Sensors upon
one-hundred eighty (180) days written notice to Licensee. Thereafter, Licensee
may, at Licensee’s cost, manufacture or authorize others to manufacture
disposable Licensor Sensors to make such Sensors available to Licensee and its
customers upon such terms and conditions as the Parties may reasonably agree,
such agreement being negotiated and executed before Licensee is authorized to
utilize this alternative Licensor Sensor manufacturing. Nothing in this
Agreement shall constitute a license for Licensee or any of its suppliers and
manufacturers to use any of the patented or proprietary technology of the
Licensor Sensors in the manufacture of such sensors, and the provisions of this
Section 7.4 will survive the expiration and termination of this Agreement.      
  7.5 RETURN OF MATERIALS. Upon termination of this Agreement, Licensee shall
return to Licensor all promotional and other Product related materials
previously provided by Licensor to Licensee. If Licensee has paid Licensor for
any of the materials returned then Licensor shall reimburse Licensee for the
value of the returned materials to the extent that such materials are currently
useable by Licensor.         7.6 SALE PRICE OF THE PRODUCTS. Licensee has the
option to modify these prices at its discretion but in no circumstance can
Licensee sell Licensor Sensors at a price that is less than 10% of the
Manufacturer’s Suggested Retail Price.         7.7 RIGHT TO INSPECT. Upon
reasonable notice either Party shall make available to the other Party's
independent auditors, all records pertaining to the manufacturing costs,
distribution costs or Sales of the Products, incorporating the Licensor SENSORS.

 

8. LICENSOR TECHNOLOGY.

 

  8.1 GRANT OF LICENSE. Licensor hereby grants to Licensee, for the term of this
Agreement, a license to use the Licensor Sensor Technology solely to incorporate
such Licensor Technology into any existing or future Licensee product
manufactured or to be manufactured by Licensee or its designated supplier that
incorporate Licensor Products.         8.2 SCOPE. This license shall be
exclusive with respect to the use of the Licensor Technology for the Licensee
Application Market in the Exclusive Territory during the term of this Agreement;
provided however that such license shall become non-exclusive in the event
Licensee fails to reach or maintain its exclusivity milestones pursuant to
Section 4.2 (b).         8.3 LICENSOR’S RIGHT TO MARKET THE LICENSOR TECHNOLOGY.
Nothing in the license agreement, or this Agreement, shall prohibit or in any
way restrict the right of Licensor to develop, manufacture, embed, incorporate
or sell the Licensor Technology to any other third party for any field of use
other than that for which Licensee has been granted exclusivity herein.

 



 10 

 

 

  8.4 ENGINEERING SUPPORT. Licensor will make essential engineering personnel
reasonably available to Licensee to provide engineering support to assist
Licensee in investigating the feasibility of incorporating Licensor Technology
into any of Licensee's software platform.         8.5 LICENSOR TECHNOLOGY
WARRANTY. The Licensor Technology will be warranted by Licensor to work in
accordance with its specifications. The terms of such warranty shall be mutually
agreed upon by the Parties and incorporated by amendment into Exhibit 2 of this
Agreement.         8.6 LABELING AND ADVERTISING. Any Licensee products which
incorporate the Licensor Technology, and the product advertising and brochures
for them, does not need to include a label, logo or other method to identify
Licensor unless agreed upon in manner that is reasonably acceptable to both
Licensor and Licensee. Licensee may re-label to fit its marketing & advertising
of these sensors with the Licensee Analyzer.

 

9. INTELLECTUAL PROPERTY.

 

  9.1 PATENT RIGHTS. Neither Party is granted rights in any of the other Party's
patents.         9.2 CONFIDENTIAL INFORMATION. In the course of performing its
duties hereunder either Party may become aware of confidential information of
the other, including, but not limited to, trade secrets under the Uniform Trade
Secrets Act, technical product data, software programs, software code, designs,
prototypes, methods, techniques, business plans, product pricing, sales goals,
marketing information and other information not generally available to the
public (collectively, "Confidential Information"). Each Party shall maintain in
confidence and, except as provided in this Agreement, not use for its own
benefit, directly or indirectly any Confidential Information received from the
other or any of its suppliers or purchasers during the term of this Agreement
and shall not publish, disseminate, or disclose such information except to the
extent necessary to carry out its duties hereunder without the express written
permission of the other. The Parties shall use at least the same degree of care
to protect the Confidential Information of the other, its suppliers, or
purchasers as it does to protect its own Confidential Information and in all
cases commercially reasonable efforts. This obligation shall not apply to
Confidential Information which (a) was known to the recipient prior to
disclosure by the other Party or it supplier as evidenced by the Party's prior
written record, (b) is disclosed to the recipient by a third party without
violation of any obligation of confidentiality to the other, (c) becomes public
knowledge without the breach of any obligation of confidentiality. All
Confidential Information shall be returned to the originating Party at the
request of the recipient Party upon the termination or expiration of this
Agreement, with the exception of a single copy which may be retained in a
confidential file solely for the purpose of determining compliance with this
paragraph. The covenants contained in this Section 7.2 shall expire five (5)
years after the Termination or expiration of this Agreement. Each Party
acknowledges that the other Party will be irreparably damaged if the covenants
contained in this Section 7.2 are not specifically enforced. The provisions of
this Section 7.2 may be enforced by injunctive relief restraining any violation
(without any bond or other security required) or any other appropriate decree of
specific performance, such remedies shall not be exclusive and shall be in
addition to any other remedy which an injured Party may have.

 



 11 

 

 

  9.3 PROTECTION OF RIGHTS. Each Party shall use its best efforts to cooperate
with the other in protecting all of each other's rights in intellectual
property. Neither Party shall dispute nor contest the validity of the other
Party's intellectual property rights which are subject to this Agreement. Each
Party shall promptly inform the other about any facts of which it becomes aware,
which may constitute unfair competition or in which any other person or entity
may be infringing on the intellectual property rights of the other. Licensee
acknowledges and agrees that Licensor is the sole and exclusive owner of all
right, title and interest in and to (a) the Licensor Technology, the Licensor
Sensor and any and all updates and modifications to the foregoing technology,
(b) trademarks and trade names associated with the advertisement and promotion
of Licensor's Products and (c) all proprietary rights in (a) - (b).         9.4
Licensee RIGHT TO DEVELOP Licensee ANALYZER PRODUCTS. Nothing in this Agreement
shall prohibit or in any way restrict the right of Licensee to develop,
manufacture or sell its own Analyzer Products. The Parties acknowledge that
Licensor is under no obligation to extend the license for Licensor Sensor or
Licensor Technology beyond the termination or expiration of this Agreement.

 

9.5 INDEMNITIES AND INSURANCE.

 

  (a) MUTUAL. The Parties shall defend and indemnify each other from any loss,
damages and costs incurred as a result of the breach of any of their duties
under this Agreement or for the negligent acts of that Party's employees or
other representatives operating within the scope of their authority; provided
that in no event shall a Party be responsible to the other for any compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales nor for expenditures, investments, lease commitments, property
improvements or other commitments made in connection with the business or
goodwill of the other Party.

 



 12 

 

 

  (b) INTELLECTUAL PROPERTY. Licensor warrants that the Licensor Sensor does not
infringe upon the patent or other intellectual property rights of any third
party currently known to the extent that it is manufactured in accordance with
information or design provided by Licensor. Licensor shall indemnify Licensee
from any cost, expense or damage to the extent that it is based upon a claim
that the Licensor Sensor, Licensor Sensor, Licensor Technology or any Licensor
Product purchased by Licensee infringes an applicable U.S. patent; provided that
Licensee shall promptly notify Licensor of such claim, permit Licensor to assume
control of the defense of such claim, and fully cooperate in the defense of such
claim. If the use or sale of the Licensor Sensor, Licensor Technology, Licensor
Sensor or any Licensor Product purchased by Licensee is enjoined by order or
settlement, then Licensor shall have the option to (1) procure for Licensee the
right to continue using or selling the Product, (2) replace the Product with a
non-infringing Product or to modify the Product, (3) modify the Product so it
becomes non-infringing, or (4) accept return of the infringing Product and grant
Licensee a credit for its purchase price. The foregoing shall be the entire
liability of Licensor for infringement by Licensor Products furnished hereunder.

 

10. GENERAL PROVISIONS.

 

  10.1 RELATIONSHIP. This Agreement creates no relationship of employer and
employee, agent and principal, partnership or joint venture, Licensor and
Licensee are independent contractors and neither Party is the legal
representative or agent of the other Party in any respect and is not authorized
to assume or create any obligation or liability of any kind on behalf of the
other Party. Neither Party may make any promises or representations in the name
of the other.         10.2 NOTICES. All notices required or permitted by this
Agreement shall be in writing, in English and may be delivered personally, or
may be sent by registered prepaid airmail, return receipt requested, or by
facsimile transmission, or other electronic means of written communication with
a copy to be dispatched by registered prepaid airmail return receipt requested
by the close of the next following business day.

 

Notices to each of the Parties shall be addressed as follows (or to an
alternative address if that alternative address has been supplied by written
notice):

 

For Licensor:

 

MyDx, Inc.

6335 Ferris Squire Suite B

San Diego, CA 92121

Attn: Daniel Yazbeck

Email : daniel@cdxlife.com

 



 13 

 

 

For Licensee:

 

Powerfull Holdings, Ltd

1209 Block A, Focal Industrial Centre

21 Man Lok Street, Kowloon

Hong Kong

Attn: Ringo Ng

Email : ringong@powerfullholdings.com

 

  10.3 WAIVERS. Failure of either Party at any time to require strict
performance of the other Party of the provisions of this Agreement shall not act
as a waiver of such provisions, nor shall the waiver of a breach of the
Agreement by either Party constitute a waiver of such provision for any
subsequent breach.         10.4 ENTIRE AGREEMENT AND MODIFICATIONS. This
Agreement, together with its Exhibits and addendum's, if any, contains the
entire and only agreement between the Parties with respect to the matters
addressed herein. Any representations or terms and conditions not incorporated
in this Agreement shall not be binding upon either Party. No attempted
modification of this Agreement shall be binding upon either Party unless in
writing and signed in the same manner as the original Agreement. If any
provision of this Agreement is held to be invalid, it shall not affect the
enforceability of the remaining provisions.         10.5 DISPUTES. Any dispute
arising from this Agreement or the relationship between the Parties shall be
governed by the laws of the State of California. At the request of either Party,
any dispute shall be submitted to binding arbitration in San Diego, California.
The prevailing Party in any arbitration, litigation or other alternate dispute
resolution forum shall be entitled to its reasonable costs and fees, including
attorney's fees.         10.6 FORCE MAJEURE. If the performance of any
obligation of this Agreement except for the payment of money is prevented,
restricted, or interfered with by reason of strike, labor dispute, natural
disaster, war, the acts of government or any other cause outside the reasonable
control of the Parties, then the Party so affected shall give prompt notice to
the other Party and shall be excused from such performance to the extent made
necessary by such event.         10.7 PUBLIC ANNOUNCEMENT: Licensor will issue a
press release announcing its new licensing business model, beginning with its
Partnership with Licensee. The press release will include certain guidance
figures related to this Partnership along and include quotes from both entities.

 

 14 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives as of the day
and year first above written.

 



MyDx, Inc.  

Powerfull Holdings, Ltd.

          By: /s/ Daniel Yazbeck   By: /s/ Ringo Ng Name: Daniel Yazbeck   Name:
Ringo Ng Title: CEO   Title: CEO Date: September 1, 2016   Date: September 1,
2016

 



 15 

 

 

ASSIGNMENT OF AGREEMENT

 

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged by the parties hereto, Powerfull Holdings, LTD, with its
principal place of business located at 1209 Block A, Focal Industrial Centre, 21
Man Lok Street, Kowloon Hong Kong (hereinafter “Assignor”) assigns, sells,
conveys, and transfers all of Assignor’s interest to China Science and
Technology, Ltd, with address located at 25/F Wheelock Square, 1717 Nanjing West
Road, Jing An District Shanghai (hereinafter “Assignee”) in the contract(s)
described as follows:

 

DISTRIBUTION AND LICENSE AGREEMENT entered into as of this 1st day of September
2016, by and between Powerfull Holdings, Ltd. and MyDx, Inc ("Licensor").

 

Assignor agrees that all rights and obligations of Assignor arising under the
above listed contract(s) or otherwise by law or by the existence of conditions
precedent, which may or may not have occurred as of the date of this Assignment,
are hereby included in this Assignment and

 

Assignee hereby agrees to accept same as if Assignee was an original party to
the aforesaid contract(s).

 

Assignor represents and warrants that the interest of Assignor in the
contract(s) subject to this

 

Assignment is free of liens, claims or encumbrances of any kind by third
parties, except the following:

 

Payment obligations owed to Licensor.

 

Assignee agrees to hold harmless and indemnify Assignor for such liens, claims
or encumbrances of any kind to which the above listed contracts are subject and
which have disclosed and described by Assignor hereinabove.

 

This Assignment shall be binding upon signature to the benefit of Assignor and
Assignee and Licensor and their respective affiliates, successors, assigns, heir
and devisees and legal representatives.

 

It is the intention of the parties that in the event a court of competent
jurisdiction finds that any provision or portion of this Assignment is
unenforceable for any reason, the balance and remainder of this Assignment shall
remain effective and enforceable to the extent possible under the circumstances
then existing.

 

Assignor and Assignee agree that this Assignment shall be deemed governed by the
laws of the state of California and, further, each agrees to submit to the
subject matter and personal jurisdiction of the courts of that state.

 

This Assignment supercedes all prior and contemporaneous agreements and
discussions of the parties hereto regarding the subject matter hereof and the
contract(s) assigned hereby and, as written, constitutes the entire agreement of
the parties.

 



 

 

 

AGREED, signed and made effective this 1st day of September, 2016.

 

ASSIGNOR: Powerfull Holdings, LTD.        By: /s/ Ringo NG   Name: Ringo NG  
Title: CEO  

 

LICENSEE/ASSIGNEE: China Science and Technology, LTD.     By: /s/ Xiao Chen  
Name: Xiao Chen                     Title: President  

 

LICENSOR: MyDx, Inc.       By: /s/ Daniel Yazbeck   Name: Daniel Yazbeck  
Title: CEO  

 

 

 

 

